Citation Nr: 0007854	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-09 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for various 
gastrointestinal disorders, to include as secondary to 
service-connected Reiter's syndrome.  

2.  Entitlement to service connection for a psychiatric 
disorder, claimed as depression and dysthymia, to include as 
secondary to service-connected Reiter's syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran had active service from March 
1966 to March 1968.  

The Board notes that, in response to the veteran's claim for 
an increased disability evaluation in excess of 40 percent 
for Reiter's syndrome, the RO proposed a reduction in that 
rating to 20 percent.  During the course of his claim, 
however, the 40 percent rating was restored.  The veteran has 
not disagreed with that restoration, and, as such, no 
statement of the case was issued with respect to the 
evaluation of Reiter's syndrome.  However, in a written 
statement submitted in August 1998 at his personal hearing, 
the veteran indicated that his ankylosing spondylitis, rated 
at 40 percent, should be increased.  The Board notes that at 
that time the RO had not yet issued the decision restoring 
the disability to 40 percent.  It is unclear whether the 
veteran intends to pursue an appeal of his rating for 
Reiter's syndrome and therefore the issue is referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  There is no medical evidence which relates a current 
gastrointestinal disorder to service or to any service-
connected disability.  

2.  There is no medical evidence which relates a current 
psychiatric disorder to service or to any service-connected 
disability.  



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
various gastrointestinal disorders, to include as secondary 
to a service-connected disability, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a 
psychiatric disorder, to include as secondary to a service-
connected disability, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  If a condition noted during service is not shown 
to have been chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  

In addition, a disability which is proximately due to or the 
result of another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  In this 
regard, in Allen v. Brown, 7 Vet. App. 439 (1995), an en banc 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court) held that "disability" as set forth 
in 38 U.S.C.A. § 1110 (West 1991) "refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated."  Allen, 7 Vet. App. at 448.  The Court found 
that when aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id. 

Initially, the Board must determine whether the veteran's 
claims for service connection are well grounded.  The veteran 
must satisfy three elements for each claim for service 
connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  Lastly, there must be 
evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 524 U.S. 940 (1998).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In cases of secondary service connection, medical evidence is 
also required to establish a link between the claimed 
disability and the service-connected disability.  See Jones 
v. Brown, 7 Vet. App. 134 (1994) (claim for secondary service 
connection for glaucoma is not well grounded where the only 
evidence in support of the claim is appellant's unsupported 
lay testimony).  Lay or medical evidence, as appropriate, may 
be used to substantiate service incurrence.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  Competent medical evidence is also 
required to satisfy the medical etiology or medical diagnosis 
issues in secondary service connection claims.  See Libertine 
v. Brown, 9 Vet. App. 521, 522 (1996).  

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such 
condition.  That evidence must be medical, unless it relates 
to a condition that the Court has indicated may be attested 
to by lay observation.  If the chronicity provision does not 
apply, a claim may still be well grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.

The Board will presume the truthfulness of the evidence for 
the purpose of determining whether a claim is well grounded, 
as required by Robinette v. Brown, 8 Vet. App. 69, 73-74 
(1995), and King v. Brown, 5 Vet. App. 19, 21 (1993).  

I.  Gastrointestinal Disorder

The veteran claims that he suffers from a gastrointestinal 
disorder which he believes is related to service or, more 
specifically, to his service-connected Reiter's syndrome.  He 
is currently service connected for Reiter's syndrome 
(formerly rated as ankylosing spondylosis and prior to that 
rated as rheumatoid arthritis, multiple joints), as well as 
for chronic diarrhea secondary to inflammatory bowel disease 
and Reiter's syndrome.  He contends his currently diagnosed 
duodenitis, small hiatal hernia, minimal antral gastritis and 
reflux esophagitis are also related to his Reiter's syndrome.  
Although it is undisputed that he currently has a 
gastrointestinal disorder, as evidenced by the aforementioned 
diagnoses, a review of the record shows that he has not 
presented competent evidence of a relationship between a 
current gastrointestinal disorder other than that for which 
service connection has already been established and either 
Reiter's syndrome, any other service-connected condition, or 
service.  In the absence of this, he has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim for service connection 
for a gastrointestinal disorder is well grounded.

Service medical records are negative for any complaints of or 
treatment for duodenitis, small hiatal hernia, minimal antral 
gastritis and/or reflux esophagitis.  There was no indication 
of any chronic gastrointestinal disorder.  Post service 
medical evidence includes medical records from J. P. 
Milliken, M.D., showing an evaluation for gastroenterological 
problems with dyspeptic symptoms secondary to helicobacter 
pylori in December 1996.  Reflux esophagitis was later noted.  
The doctor noted that the veteran's chronic diarrhea was 
related to inflammatory bowel syndrome and Reiter's syndrome.  
However, there is no opinion or suggestion regarding a causal 
relationship between the veteran's reflux esophagitis/peptic 
ulcer disease and either his Reiter's syndrome or service.

Records from the Munson Medical Center dated in 1996 and 1997 
show complaints of bloating sensation.  The veteran underwent 
diagnostic testing and biopsy which showed he had grade I 
esophagitis, a small hiatal hernia, minimal antral gastritis, 
and moderate duodenitis with erythematous changes.  In a 
statement dated in December 1996, Mark Jackson, M.D, opined 
that the veteran had persistent abdominal problems, probably 
exacerbated by depression.

The veteran was afforded a VA examination in October 1998.  
The resulting report indicates that the past diagnostic tests 
and treatment notes were consistent with reflux esophagitis.  
Upper gastrointestinal testing and evaluation performed at 
the time of the examination showed mild to moderate 
indentation of the most proximal esophagus by the crico-
pharyngeal muscle.  The pertinent diagnosis was chronic 
diarrhea secondary to inflammatory bowel syndrome related to 
Reiter's, small hiatal hernia with reflux esophagitis, and 
proximal esophageal indentation by the crico-pharyngeal 
muscle.  

The Board finds that the evidence of record does not show 
that veteran currently suffers from a gastrointestinal 
disorder other than chronic diarrhea due to irritable bowel 
disease which is related to service or to a service-connected 
disability.  There is an absence of competent evidence of a 
causal relationship between any other gastrointestinal 
disorder and either Reiter's syndrome, any other service-
connected condition or service.  It is significant that none 
of the medical reports in the record includes a medical 
opinion relating the any of the veteran's claimed 
gastrointestinal disorders to service or to a service-
connected disability.  Indeed, the Board observes that the 
veteran's diarrhea due to irritable bowel disease has been 
linked to Reiter's syndrome by an examining physician, and 
service connection has been granted for that condition.  No 
medical evidence has been submitted showing that any other 
gastrointestinal disability is related to service or to a 
service-connected disability.  Based on the veteran's failure 
to meet this element alone, the Board can only conclude that 
his claim for service connection for a gastrointestinal 
disorder is not well grounded. 

Indeed, the only evidence that the veteran suffers from a 
current gastrointestinal disorder other than irritable bowel 
disease with diarrhea which is related to service or to a 
service-connected disability is the veteran's own lay 
statements.  However, the Court has clearly stated that 
where, as in this case, the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  The record does not indicate that the veteran 
possesses the medical training and expertise necessary to 
render an opinion as to either the cause or diagnosis of a 
gastrointestinal disorder.  Therefore, his lay statements 
cannot serve as a sufficient predicate upon which to find his 
claim for service connection well grounded.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of competent medical 
evidence to support the claim for service connection for a 
gastrointestinal disorder, the Board can only conclude that 
the veteran has not presented evidence sufficient to justify 
a belief by a fair and impartial individual that his claim is 
well grounded.  

II.  A Psychiatric Disorder

As with the claim of service connection for a 
gastrointestinal disorder, the veteran asserts that service 
connection for his psychiatric disorder, specifically 
depression or dysthymia, is in order because the condition is 
etiologically related to service-connected Reiter's syndrome.  
In this case, however, there is no medical evidence of record 
which provides a nexus between a claimed psychiatric disorder 
and Reiter's syndrome.  

None of the treatment records from private practitioners 
contains an opinion that a psychiatric disorder is related to 
Reiter's syndrome or any other arthritic-type condition.  A 
report from Michael L. Mawby, M.D., a rheumatologist, dated 
in April 1997 refers to possible fibromyalgia and depression, 
and indicates that the veteran was given medication for his 
depression.  There is a separate diagnosis of Reiter's 
syndrome.  This report fails to suggest that Reiter's 
syndrome is causally related to any diagnosed psychiatric 
disorder.  

Neither the June 1997 VA psychiatric evaluation nor the 
October 1998 VA psychiatric evaluation contains an opinion 
suggesting that any psychiatric disorder was caused by 
service or the veteran's physical condition, including 
service-connected Reiter's syndrome.  The June 1997 diagnoses 
included the following:  Axis I - 1. Somatiform disorder 
(involving pain and depress manifestations) associated with 
psychological factors and general medical condition, 2. 
History of tobacco use, in remission, 3.  Hypoactive sexual 
desire; Axis II - deferred; Axis III - Conflicting diagnoses 
involving Reiter's syndrome, degenerative joint disease 
(osteoarthritis of the knees) and rheumatoid arthritis. 
Esophagitis, hiatal hernia and moderate degree of duodenitis; 
Axis IV - Suicide on both sides of the family; divorce; 
strained current intermarital relationship, financial worries 
and alleged occupational disability; and Axis V - Present GAF 
- 65.  The examiner commented that the veteran's claimed 
depression secondary to multiple joint disease and pain, but 
the examiner did not express the opinion that the veteran's 
service-connected Reiter's syndrome has resulted in a 
psychiatric disorder and in fact appears to indicate that 
there is a psychiatric element to the veteran's physical 
pain.  His evaluation strongly implies that Reiter's syndrome 
has not caused any psychiatric problem but rather that a 
mental disorder has caused his perceived pain, at least in 
part.  This report does not support the veteran's position, 
and he has in fact asked that it be removed from the file.  
Nonetheless, the report is a part of the evidence of record, 
and must be considered by the Board regardless of the weight 
to be accorded it.  

The October 1998 VA evaluation for mental disorders is 
equally non-supportive of the veteran's assertions.  The 
diagnosis was dysthymia, which the examiner described as a 
mild form of depression, and somatizing personality traits.  
In that report, the examiner affirmatively stated that he saw 
no relationship between the veteran's arthritis or 
musculoskeletal problem and any mental disorder, including 
depression.

Finally, the veteran submitted a detailed written argument 
and recitation of his medical history at the time of his 
August 1998 personal hearing before the RO.  This written 
statement contains the veteran's synopsis of several medical 
brochures which discuss a relationship between arthritic 
conditions and depression.  One of the articles reportedly 
indicates that there is a higher incidence of diagnosed 
depression in arthritis sufferers than in the general 
population.  

Based on this evidence, the Board has determined that there 
is no competent evidence of a current psychiatric disorder 
being causally related to the veteran's service-connected 
Reiter's syndrome or otherwise to service.  Indeed, the 
principle evidence of record suggesting a relationship is the 
lay evidence of record including testimony and extensive 
written argument from the veteran.  However, the veteran has 
not been shown to possess the medical expertise necessary to 
render a diagnosis or to establish a nexus or link between a 
currently diagnosed disorder and service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See also LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which is 
simply information recorded by a medical examiner and 
unenhanced by any additional medical commentary from that 
examiner does not constitute competent medical evidence); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a lay account 
of a physician's statement, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence").  
Therefore, the lay contentions of record, alone, do not 
provide a sufficient basis upon which to find this claim to 
be well grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

The other evidence supporting the veteran's theory is the 
synopsis of the brochures contained in his August 1998 
written statement.  The Board would observe that the articles 
cited by the veteran are general in nature, and are not 
specific to this veteran's case.  When considered with the 
negative psychiatric medical evidence of record, the Board 
must find such excerpts to be speculative at best as it 
relates to this case.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995)(finding that a treatise abstract submitted by 
the veteran did not establish any connection between his 
particular condition and service sufficient to well ground 
his claim for service connection.).  Thus, the articles do 
not establish a nexus between a psychiatric disorder and 
either any service-connected condition or service.  

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of competent medical evidence to 
support the veteran's claim for service connection for a 
psychiatric disorder, this claim must be denied as not well 
grounded.  Since the veteran's claim for service connection 
is not well grounded, the VA has no further duty to assist 
the veteran in developing the record to support his claim.  
See Epps v. Gober, 126 F.3d at 1467-68 (Fed. Cir. 1997) 
("there is nothing in the text of § 5107 to suggest that 
[VA] has a duty to assist a claimant until the claimant meets 
his or her burden of establishing a 'well grounded' claim").

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claim well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a gastrointestinal disorder, to 
include duodenitis, small hiatal hernia, minimal antral 
gastritis, and reflux esophagitis, including as secondary to 
service-connected Reiter's syndrome, is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a psychiatric disorder, claimed as 
depression and dysthymia, including as secondary to service-
connected Reiter' s syndrome, is denied.  


		
	S. L. KENNEDY
Member, Board of Veterans' Appeals

 


